Case 1:17-cv-03273-TWP-DML Document 238 Filed 12/03/19 Page 1 of 5 PageID #: 2308




                           THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   AMERICAN SENIOR COMMUNITIES, L.L.C.,                )
                                                       ) Case No.: 1:17-cv-3273-TWP-DML
                  Plaintiff,                           )
          v.                                           )
                                                         Honorable Tanya Walton Pratt
                                                       )
   JAMES BURKHART, et al.,                             )
                                                       ) Honorable Debra McVicker Lynch
                  Defendants.                          )

               PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                            TO DISCLOSE EXPERT REPORTS

         Plaintiff American Senior Communities, LLC (“ASC”), by its attorneys and pursuant to

  Local Rule 6-1, requests an unopposed extension of time to disclose its expert reports through and

  including February 16, 2020. Pursuant to Paragraph F of the Case Management Order (Dkt. 208),

  Plaintiff’s expert reports are currently due on December 16, 2019.

         In support of this motion, ASC states as follows:

         1.      ASC anticipates Barnes & Thornburg, counsel for defendant Jim Burkhart in in the

  matter captioned as United States v. Burkhart, et al., Case No. Case No. 1:16-cr-00212-TWP-TAB

  (S.D. Ind.), possesses responsive, non-protected documents that will bear upon the damages

  analysis currently being completed by ASC’s testifying expert witness.

         2.      On March 15, 2019, ASC provided defendants with notice of its intent to issue a

  subpoena to defendant Jim Burkhart’s prior counsel in the matter captioned as United States v.

  Burkhart, et al., Case No. Case No. 1:16-cr-00212-TWP-TAB (S.D. Ind.) (the “Subpoena”).

         3.      On April 2, 2019, defendants Burkhart, ACCD LLC d/b/a Crusader Healthcare

  Services III, American Senior Care LLC, JACCD LLC d/b/a Crusader IV, 105214 Investments
Case 1:17-cv-03273-TWP-DML Document 238 Filed 12/03/19 Page 2 of 5 PageID #: 2309




  LLC d/b/a Crusader Healthcare Services, and 105210 Investments LLC d/b/a Crusader Healthcare

  Services II moved to quash the Subpoena. (Dkt. 134.)

          4.     On November 19, 2019, Magistrate Judge Debra McVicker Lynch denied

  Burkhart’s motion to quash the subpoena. (Dkt. 237.) Judge Lynch ordered ASC’s counsel,

  Burkhart’s counsel, and Barnes & Thornburg’s counsel to “confer and attempt to agree on a

  protocol and timing for the review and production of documents responsive to the subpoena.” (Id.

  at p. 17.)

          5.     ASC’s counsel immediately sought to coordinate with counsel for Burkhart and

  counsel for Barnes & Thornburg, and a call is scheduled between counsel for the three parties on

  December 9, 2019. ASC’s counsel anticipates that the conference will result in a timeline for

  production of documents responsive to the Subpoena. ASC’s counsel expects that the actual

  document production will take some additional period of time, after December 9, 2019, to produce

  to ASC.

          6.     According to the Case Management Order currently in effect, ASC’s expert reports

  are due on December 16, 2019. (Dkt. 208, ¶ F.)

          7.     Given the above timeline for the document production from Barnes & Thornburg,

  if the current deadline for ASC’s expert reports is not extended, ASC’s experts will not have the

  benefit of reviewing any of Barnes & Thornburg’s documents before submitting their reports.

  ASC therefore requests that its expert report disclosure deadline be extended by two (2) months,

  to be due on February 16, 2020.

          8.     Good cause exists to grant this extension. ASC anticipates that materials from

  Barnes & Thornburg’s document production will assist ASC’s experts. For example, ASC

  anticipates the documents will provide further support of his receipt of ill-gotten gains directly



                                                   2
Case 1:17-cv-03273-TWP-DML Document 238 Filed 12/03/19 Page 3 of 5 PageID #: 2310




  from ASC. In addition, ASC anticipates the production of Barnes & Thornburg’s documents will

  provide further detail regarding and confirm the flow of proceeds to companies in which Burkhart

  has been alleged to hold ownership interests. Without the extension, ASC will be prejudiced by

  disclosing its expert reports before its experts have had a chance to review such critical evidence

  from Barnes & Thornburg’s production.

          9.       ASC does not anticipate seeking further extensions of time within which to file its

  initial expert report.

          10.      This requested extension is timely under Local Rule 6-1(a)(5).

          11.      Counsel for defendants1 do not oppose this requested extension of time, provided

  that the remaining expert deadlines are similarly extended by two (2) months as follows:

                   (a)     ASC shall disclose its expert reports by February 16, 2020;

                   (b)     Defendants shall disclose their expert reports by June 15, 2020, or if

                           Plaintiff has disclosed no experts, Defendants shall make their expert

                           disclosure by June 15, 2020. ASC acknowledges that these time frames

                           agreed upon by the Defendants are done so without the Defendants having

                           seen the documents upon which ASC’s expert may rely. As such, ASC will

                           not oppose, unless good cause is shown, a request by a Defendant for

                           additional time for their expert to complete his/her analysis and report.

                   (c)     Any party who wishes to limit or preclude expert testimony at trial shall file

                           any such objections no later than July 15, 2020; and

                   (d)     Expert witness discovery and discovery relating to damages shall be

                           completed by August 15, 2020.


          1
              ASC anticipates that seeking consent from defendant Dan Benson would take an extended period of time
  due to his incarceration and therefore has not done so.

                                                         3
Case 1:17-cv-03273-TWP-DML Document 238 Filed 12/03/19 Page 4 of 5 PageID #: 2311




         WHEREFORE, for good cause shown, Plaintiff American Senior Communities, LLC

  respectfully requests that this Court grant this Unopposed Motion for Extension of Time and enter

  the Proposed Order.

          Dated: December 3, 2019                    Respectfully submitted,

                                                     /s/ Brian O. Watson
                                                     Ronald S. Safer (pro hac vice)
                                                     Matthew C. Crowl (pro hac vice)
                                                     Valarie Hays
                                                     Kelly M. Warner (pro hac vice)
                                                     Brian O. Watson
                                                     Eli J. Litoff (pro hac vice)
                                                     RILEY SAFER HOLMES & CANCILA LLP
                                                     Three First National Plaza
                                                     70 W. Madison, Suite 2900
                                                     Chicago, Illinois 60602
                                                     312-471-8700
                                                     rsafer@rshc-law.com
                                                     mcrowl@rshc-law.com
                                                     vhays@rshc-law.com
                                                     kwarner@rshc-law.com
                                                     bwatson@rshc-law.com
                                                     elitoff@rshc-law.com

                                                     Attorneys for American Senior Communities,
                                                     L.L.C.




                                                 4
Case 1:17-cv-03273-TWP-DML Document 238 Filed 12/03/19 Page 5 of 5 PageID #: 2312




                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 3, 2019, I caused the foregoing document to be filed

  using the Court’s electronic filing system, which will send notice of this filing to all counsel of

  record. Additionally, I will cause notice of this filing to be sent via U.S. Mail, postage prepaid, to

  Daniel Benson at the following addresses:

           Daniel Benson
           Inmate No. 15431-028
           FPC Montgomery
           Maxwell Air Force Base
           Montgomery, AL 36112

                                                        /s/ Brian O. Watson
                                                        /s/ Brian O. Watson
                                                        Riley Safer Holmes & Cancila LLP
                                                        70 W. Madison, Suite 2900
                                                        Chicago, Illinois 60602
                                                        312-471-8700
                                                        bwatson@rshc-law.com

                                                        Attorney for American Senior Communities,
                                                        L.L.C.




  4816-7577-8990, v. 2




                                                    5
